ACCEPTED
                                                                                            01-15-00863-CV
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       12/1/2015 3:41:28 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                 01-15-00863-CV

                         In the Court of Appeals                   FILED IN
                                                            1st COURT OF APPEALS
                 For the First District of Texas at Houston     HOUSTON, TEXAS
__________________________________________________________________
                                                            12/1/2015 3:41:28 PM
                                                                   CHRISTOPHER A. PRINE
                                                                         Clerk
                           ELIZABETH THOMAS,
                                        Appellant,
                                       v.

MERITAGE HOMES OF TEXAS, LLC f/k/a MERITAGE HOMES OF
TEXAS, L.P. f/k/a LEGACY MONTEREY HOMES, L.P.;
MTH LENDING GROUP, L.P. f/k/a MERITAGE LANDING SERVICE
PRIMARY RESIDENTIAL MORTGAGE, INC. d/b/a f/k/a
FLAGSTONE LENDING GROUP STEWART TITLE COMPANY;
MTH TITLE COMPANY;
                               Appellees.

              On appeal from the 61st Judicial District Court
                         of Harris County, Texas
               The Honorable Erin Lunceford, Presiding
                     Cause number: 2014-54729
__________________________________________________________________

        NOTICE OF THE FILING A PETITION FOR RELIEF UNDER
THE BANKRUPTCY CODE BY APPELLANT ELIZABETH THOMAS
__________________________________________________________________
                 Attorney for Appellant
                 ELIZABETH THOMAS

                                                By:/s/James M. Andersen
                                                James M. Andersen
                                                Texas State Bar No. 01165850
                                                P. O. Box 58554
                                                Webster, Texas 77598-8554
                                                Tel. (218)488-2800
                                                Fax. (281)480-1190
                                                E-Mail:jandersen.law@gmail.com
                                  01-15-00863-CV

                                  In the Court of Appeals
                       For the First District of Texas at Houston
__________________________________________________________________

                           ELIZABETH THOMAS,
                                                             Appellant,
                                        v.

MERITAGE HOMES OF TEXAS, LLC f/k/a MERITAGE HOMES OF TEXAS,
L.P. f/k/a LEGACY MONTEREY HOMES, L.P.; MTH LENDING GROUP, L.P.
f/k/a MERITAGE LANDING SERVICE PRIMARY RESIDENTIAL
MORTGAGE, INC. d/b/a f/k/a FLAGSTONE LENDING GROUP STEWART
TITLE COMPANY; MTH TITLE COMPANY
                                                               Appellees.

                   On appeal from the 61st Judicial District Court
                               of Harris County, Texas
                       The Honorable Erin Lunceford, Presiding
                           Cause number: 2014-54729
__________________________________________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS

     On November 30, 2015, the Appellant filed a petition for relief under Title 11, United States

Code, in the United States Bankruptcy Court for the District of Texas; Houston Division that has

been assigned case number 15-36259, to the Honorable Judge Letitia Z. Paul U.S.B.J., and relief

was ordered on November 30, 2015, and suggests that this action has been stayed by the

operation of Title 11 U.S.C. §362. For the next thirty (30) days.

                                                     By:/s/James M. Andersen
                                                     James M. Andersen
                                                     Texas State Bar No. 01165850
                                                     P. O. Box 58554
                                                     Webster, Texas 77598-8554
                                                     Tel. (218)488-2800
                                                     Fax. (281)480-1190
                                                     E-Mail:jandersen.law@gmail.com
                             CERTIFICATE OF SERVICE

  Pursuant to Texas Rule of Appellate Procedure 9.5(e), the undersigned hereby certifies that a
true and correct copy of the foregoing Suggestion of Bankruptcy was served on the following
parties vie eService on December 1, 2015 upon;

Bryan Rutherford and Clayton E. Devin
MACDONALD DEVIN, PC.,
3800 Renaissance Tower
1201 Elm Street
Dallas, Texas 75270
Attorneys for Appellees
Codilis & Stawiarski P.C.


Allan D. Goldstein
MORRIS, LENDIAS, HOLLRAH & SNOWDEN
1980 Post Oak Blvd., Suite 700
Houston, Texas 77056
Attorneys for non-party Appellees
Meritage Homes of Texas, LLC f/k/a Meritage Homes of Texas, L.P.
f/k/a Legacy Monterey Homes, L.P.; MTH Lending Group, L.P. f/k/a
Meritage Landing Service Primary Residential Mortgage, Inc. d/b/a
f/k/a Flagstone Lending Group Stewart Title Company; MTH Title Company;



                                                   By:/s/James M. Andersen
                                                   James M. Andersen Attorney
                                                   Texas State Bar No. 01165850
                                                   P. O. Box 58554
                                                   Webster, Texas 77598-8554
                                                   Tel. (218)488-2800
                                                   Fax. (281)480-4851
                                                   E-Mail:jandersen.law@gmail.com